DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examples of such terms would be things such as: ”can be” asks the question “is it or is it not?”; “segment (27) develops only around half of the first tubular body” where it’s unclear what the actual meaning of the clause is; and “ends in the combustion chamber (7) and must necessarily be crossed through by the air that, from the inlet opening (19), reaches the combustion chamber” wherein this clause is very strangely worded and makes use of terms like “necessarily” which is redundant (i.e. “must” and “necessarily” mean the same thing in the context of the sentence), while also making use of strange verb usage “crossed through.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark (US 5,320,523), as best understood in light of the 112 2nd rejections above.
Regarding claims 1-15, Stark discloses a heating device for an exhaust system of an internal combustion engine (Col. 1, Lns. 6-8), wherein the internal combustion engine includes an exhaust gas treatment device (i.e. catalyst) and a muffler connected downstream from the heat device (Col. 1, Lns. 10-33, the device is specifically for heating a vehicle exhaust catalyst system), the heating device comprising: 
a first tubular body 94 where a combustion chamber 34 is obtained on the inside (Fig. 2, shown); a fuel injector 37, which is mounted through a first base wall of the first tubular body so as to inject fuel into the combustion chamber (Fig. 2, shown injector on a “base” wall to injector fuel into the chamber 34); at least one inlet opening 42 90 which is directed into the combustion chamber and mixes with the fuel (Fig. 3, shown); a hot air outlet opening 72 to let hot air out of the combustion chamber, which outlet opening is obtained at a second base wall of the first tubular body opposite the first base wall (Fig. 2, the outlet 74 is opposite the injector 37); an outlet duct 104, which originates from the outlet opening; a spark plug 60, which is mounted through a side wall of the first tubular body so as to trigger the combustion of a mixture of air and fuel (Fig. 2, shown); and a labyrinth 83, which surrounds a side wall of the first tubular body, starts from the inlet opening, ends in the combustion chamber and must necessarily be crossed through by the air that, from the inlet opening, reaches the combustion chamber (Fig. 2, 3, and Col. 5, Lns. 50-57, air from inlet 90 passes through the labyrinth 83 and into the tubular device as well as heating air which passes across it from inlet 47); wherein the labyrinth comprises a delivery segment, which develops around the first tubular body and extends from the inlet opening at the first base wall of the first tubular body, to an annular manifold, which preferably surrounds the outlet duct; wherein the delivery segment develops only around half of the first tubular body; and wherein the labyrinth comprises a return segment, which develops around a remaining half of the first tubular body that is not engaged by the delivery segment, has no point overlapping with the delivery segment and extends from the annular manifold to the combustion chamber (Fig. 2, show manifold having various segments within the manifold body for transversal of gases).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747